Case 4:10-cr-00564 Document 106 Filed on 12/11/20 in TXSD Page 1 of 5
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               December 11, 2020
                                                                David J. Bradley, Clerk
Case 4:10-cr-00564 Document 106 Filed on 12/11/20 in TXSD Page 2 of 5
Case 4:10-cr-00564 Document 106 Filed on 12/11/20 in TXSD Page 3 of 5
Case 4:10-cr-00564 Document 106 Filed on 12/11/20 in TXSD Page 4 of 5
Case 4:10-cr-00564 Document 106 Filed on 12/11/20 in TXSD Page 5 of 5
